DETAILED ACTION
Applicants’ filing of November 18, 2020, in response to the action mailed July 2, 2020, is acknowledged.  It is acknowledged that claims 17-18 have been cancelled, claims 1, 11-13, and 15 have been amended, and claims 19-24 have been added.  Claims 1-16 and 19-24 are pending.  The elected invention is directed to a reaction composition comprising alpha-glucose-1-phosphate (alpha-G1 P), the beta-1,3-glucan phosphorylase enzyme of SEQ ID NO: 6, and laminaribose, wherein the enzyme synthesizes a beta-1,3-glucan having a degree of polymerization of 3 to 100.  
Claims 10-16 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  New claims 19-22 are herein withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1-9 and 23-24, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is April 23, 2018, the filing date of foreign application CHINA PCT/CN2018/084036.  It is noted that a certified copy of said PCT application, which is in English, has been filed herein.
AIA -First Inventor to File Status
Based on the US effective filing date of April 23, 2018, the present application is being examined under the AIA , first to file provisions.
35 USC § 112-Second Paragraph or (b)
Rejection of claim 1 because the phrase “an acceptor molecule” in combination with the phrase “synthesizes [a] beta – 1,3 – glucan” renders the claim indefinite is maintained.   In support of their request that said rejection be withdrawn, applicants provide the following 
(A) Applicants respectfully submit that one of ordinary skill in the art would understand that the recited acceptor molecule can have any linkage type. For example, the specification from page 21 (line 3) to page 22 (line 8) discloses that acceptors can comprise different types of glycosidic linkages.
(A) Reply:	The discussion of acceptor molecules on said pages is only exemplary and does not define the meets and bounds of the phrase.
(B) Examples demonstrate use of cellobiose (beta-1,4 linkage), example 2 p-nitrophenyl beta-D-glucopyranoside, example 2laminarin (beta-1,3 and beta-1,6 linkages), laminarin example 2 and laminaribiose (beta-1,3 linkage) as acceptors. Example 3
(B) Reply:	It is acknowledged that the example 2 demonstrate use of cellobiose (beta-1,4 linkage), p-nitrophenyl beta-D-glucopyranoside, and laminarin (beta-1,3 and beta-1,6 linkages) and that example 3 demonstrates the use of laminaribiose (beta-1,3 linkage) as acceptors. However, the claims are not limited to said acceptors. 
(C) Regardless of this disclosure, one of ordinary skill in the art would also understand from the plain meaning of the recited words that claim 1 does not limit the acceptor molecule in terms of its linkage content.
(C) Reply:	It is acknowledged that the genus of acceptor molecules is open-ended.  This forms a basis for the instant rejection. See reply (A) above.
  Claims 2-6, 8, 9, 23, and 24, as dependent from claim 1 and not sufficiently defining, are rejected for the same reasons.   
	Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:


Enablement
Rejection of claims 1-9 under 35 U.S.C. 112, first paragraph/enablement for reasons set forth in the prior action is maintained.  New claims 23 and 24 are rejected for the same reasons.  As explained in the prior action, the specification is enabling for the beta-1,3-glucan phosphorylase of SEQ ID NO: 6 capable of synthesizing an extended beta-1,3-glucan using cellobiose, p-nitrophenyl beta-D-glucopyranoside, laminarin, and laminaribiose, but not glucose, as an acceptor.  The skilled artisan would also be enabled to determine the identity of other saccharides with glucose monomers that would function as acceptors for the protein of SEQ ID NO:  6. However, the specification does not reasonably provide enablement for any beta-1,3-glucan phosphorylase enzyme comprising1 any amino acid sequence that is at least 95% identical to SEQ ID NO: 6, wherein said phosphorylase is capable of synthesizing an extended beta – 1,3 – glucan using any acceptor molecule.
In support of their request that said rejection be withdrawn, applicants provide the following statement.  
The claims as currently amended recite, in part, a beta-1,3-glucan phosphorylase enzyme comprising an amino acid sequence that is at least 95% identical to SEQ ID NO:6. It is believed that one of ordinary skill in the art would be able to practice the claimed invention without involving any undue experimentation.
It is acknowledged that claim 1 has been amended.  However, said amendment does not overcome this rejection.  It is noted that since applicants have not made any specific argument, no specific reply can be provided.
  
Written Description
Rejection of claims 1-9 under 35 U.S.C. 112, first paragraph/ written description for reasons set forth in the prior action is maintained.  New claims 23 and 24 are rejected for the same reasons.  In support of their request that said rejection be withdrawn, applicants provide the following statement.  
The claims as currently amended recite, in part, a beta-1,3-glucan phosphorylase enzyme comprising an amino acid sequence that is at least 95% identical to SEQ ID NO:6. It is believed that one of ordinary skill in the art would be able to practice the claimed invention without involving any undue experimentation.
It is acknowledged that claim 1 has been amended.  However, said amendment does not overcome this rejection.  It is noted that since applicants have not made any specific argument, no specific reply can be provided.
Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Again it is noted that by use of “comprising” language (claim 1, line 2), these claims
        encompass fusion polypeptides, wherein the activity is not derived from the sequence homologous to SEQ ID NO:  6.